Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koma, US6159071 in view of  Mori, US20020081954.
Regarding claim 1,  Koma discloses a wafer having an upper surface and a lower surface (Wafer W, Fig 1), the grinding apparatus comprising : a chuck table having a holding surface for holding the wafer (vacuum holders 19-21 , Fig 1); a grinding unit having a rotatable grinding wheel for grinding the wafer held on the holding surface of the chuck table (grinding means 23 and 24 , Fig 1); loading means provided at one side portion of the grinding apparatus in a lateral direction thereof for loading the wafer to the chuck table before grinding (Element 16, Fig 1);  unloading means provided at the other side portion of the grinding apparatus in the lateral direction for unloading the wafer from the chuck table after grinding (Element 17, Fig 1); a cleaning unit for cleaning the holding surface of  the chuck table or the upper surface of the wafer held on the holding surface of the chuck table (cleaning unit 26 with washing part 38, Fig 1);  the loading means including a first holding portion for holding the wafer before grinding and first horizontal moving means for horizontally moving the first holding portion (horizontal rotation by means of arm of element 16 having a holding portion for moving the wafer, Fig 1); the unloading means including a second holding portion for holding the wafer after grinding and second horizontal moving means for horizontally moving the second holding portion (horizontal rotation by means of arm of element 17 having a holding portion for moving the wafer, Fig 1); the cleaning unit including (washing part 38 by means of  lateral movement along element 37, Fig 1);  wherein when the wafer is unloaded from the holding surface of the chuck table by the unloading means after grinding (operation of the unloading , Fig 1) , the third horizontal moving means is operated by the control unit to horizontally move the cleaning portion toward the first holding portion in a first direction, thereby allowing the loading of the wafer to the holding surface of the chuck table by the loading means before grinding. (operation of device disclosed by Koma, Fig 1)
However, Koma discloses the grinding wheel having a plurality of abrasive members arranged annularly and adapted to come into contact with the upper surface of the wafer, wherein when the grinding wheel is rotated and the abrasive members come into contact with the upper surface of the wafer held on the holding surface of the chuck table, the upper surface of the wafer is ground by the abrasive members; and a control unit for controlling all of the chuck table, the grinding unit, the loading means, the unloading means, and the cleaning unit.
Mori teaches a grinding machine for wafer polishing wherein a grinding wheel 73 with a controller 43 . (Figs 2 and 8)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding device disclosed by Koma to have further incorporated a grinding wheel having a plurality of abrasive members and  a control unit for controlling as taught by Mori in order to control abrasion while allowing cooling the grinding members. 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koma, US6159071 in view of  Mori, US20020081954 and further in view of Ritsuo , JP2002016124.
Regarding claim 2,  Koma in view of Mori discloses each and every limitation set forth in claim 1.  However, Koma in view of Mori does not disclose a first lower surface cleaning unit for cleaning the lower surface of the wafer held by the first holding portion of the loading means before grinding;  the first 
Ritsuo teaches cleaning regions 13 positioned on a path of movement of the wafer by the loading means 15. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding device disclosed by Koma in view of Mori to have further incorporated a first lower surface cleaning unit as taught by Ritsuo in order to provide a clean workpiece at each stage of the grinding process for optimal processing. 
Regarding claim 3, Koma in view of Mori discloses each and every limitation set forth in claim 2.  However, Koma in view of Mori does not disclose  a second lower surface cleaning unit for cleaning the lower surface of the wafer held by the second holding portion of the unloading means after grinding; the second lower surface cleaning unit being located on a path of movement of the wafer by the unloading means;  wherein while the lower surface of the wafer being cleaned by the second lower surface cleaning unit after grinding , the loading of the wafer to the holding surface of the chuck table by the loading means before grinding is allowed. 
Ritsuo teaches cleaning regions 13 positioned on a path of movement of the wafer by the unloading means 15a. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grinding device disclosed by Koma in view of Mori to have further incorporated a second lower surface cleaning unit as taught by Ritsuo in order to provide a clean workpiece at each stage of the grinding process for optimal processing. 
Regarding claim 4, Koma in view of Mori and further in view of Ritsuo discloses each and every limitation set forth in claim 3.  Furthermore, Koma discloses the second holding portion of the unloading (operation of holding device disclosed by Koma, Fig 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723